Citation Nr: 0710747	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

A Video Board Conference was held in October 2005.  A 
transcript of the hearing has been associated with the claim 
file.


FINDINGS OF FACT

1.  The veteran was not in combat.

2.  The veteran does not have PTSD based upon an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of August 
2003 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in August 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The PTSD questionnaire provided with the VCAA letter, asked 
the veteran to provide all of the information and evidence in 
support of his claim.  The questionnaire specifically 
requested, if available, the types of evidence listed in 38 
C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the 
veteran was properly informed of the information and evidence 
needed to substantiate the claim and the provisions of VCAA 
and 38 C.F.R. § 3.304(f) have been complied with.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records, personnel 
records and VA outpatient records have been obtained.  The 
veteran was afforded a Travel Board hearing.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

If a PTSD claim is based on in-service personal assault, 38 
C.F.R.§ 3.304(f)(3) provides that evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are no 
"recognized military citations or other supportive evidence" 
that the veteran actually engaged in combat.  West v. Brown, 
7 Vet. App. 70, 76 (1994).  The Board finds, that the veteran 
was not in combat.  Accordingly, under 38 C.F.R. § 3.304(f), 
the occurrence of claimed stressors must be supported by 
credible evidence.

The veteran is seeking service connection for PTSD.  In 
statements and at the Video Conference hearing he has alleged 
that his PTSD is a result of being sexually assaulted by his 
sergeant while in service.  

Service medical records are silent for any complaints of, 
treatment for or diagnosis of any psychiatric condition 
including PTSD.  A separation physical of February 1969 notes 
the veteran as normal psychiatrically.  He denied any trouble 
sleeping, depression, nightmares, nervous troubles of any 
sort and attempted suicide.

VA outpatient records of April 2003 note an Axis I diagnosis 
of PTSD provisional.  
In a PTSD questionnaire of August 2003 the veteran stated 
that while he was awaiting separation he was assigned to work 
under Sergeant V.R. who one night invited him over to his 
house, got him drunk and then raped him.  He stated he did 
not report the incident because the sergeant threatened to 
kill him.  

Treatment records of September 2003 note a diagnosis in Axis 
I of alcohol dependence and nicotine dependence.  

VA psychiatric examination report of October 6, 2003 notes 
that the veteran reported that he was sexually assaulted by 
Sergeant V.R. while in service.  He stated shortly thereafter 
that he started experiencing symptoms of panic lasting one 
hour to several hours.  He stated he was separated from 
service because of his high level of anxiety.  The veteran's 
mood appeared dysthymic and psychomotor behavior was 
cooperative and polite.  He denied any suicidal and homicidal 
ideations, intentions and plans.  Cognitive function appeared 
grossly intact.  He was alert, oriented, and appeared in good 
reality contact.  He suffered signs of emotional and 
physiologic reactivity while discussing potentially traumatic 
past events.  Affect was sad.  Axis I diagnosis of post 
traumatic stress disorder, chronic, mild, and alcohol 
dependence was entered

VA outpatient records of October 22, 2003 note that the 
veteran sought treatment for suicidal thoughts due to 
depression.  He reported he had started drinking heavily a 
week and a half before.  He reported nightmares.  An Axis I 
diagnosis of substance-induced mood disorder and alcohol 
dependence was entered.  It was recommended that he be 
hospitalized.

Mental Health Department (MDH) inpatient admission notes of 
October 22, 2003 note that the veteran reported heavy 
drinking and suicidal ideations.  He also reported being 
sodomized at the age of 19 by his sergeant.  He denied any 
prior psychiatric history.  The physician noted that the 
veteran reported PTSD and a follow-up after alcohol 
detoxification was recommended.  An Axis I diagnosis of 
substance induced mood disorder, depression not otherwise 
specified, alcohol dependence, and currently intoxication, 
was entered.  

MDH inpatient treatment records of October 24, 2003, note an 
Axis I diagnosis of substance induced mood disorder, alcohol 
dependence and intoxication.  It was noted that the veteran 
should be evaluated for PTSD.  It was noted that the veteran 
reported he was applying for service connection for PTSD due 
to an in-service sexual trauma.  He reported nightmares, but 
did not mention intrusive thoughts, reliving the event, 
startle, or change in activities, and feeling detached.  The 
physician noted that "if indeed these symptoms persist after 
detoxification and are not associated with SIMD (substance 
induced mood disorder), patient may benefit from trial of 
prazosin."

Treatment records of October 28, 2003 note that the veteran 
was receiving substance abuse treatment.  At the time of the 
substance abuse treatment, he was assessed with a diagnosis 
under Axis I of alcohol dependence and depression.  

An MDH substance abuse treatment report of November 5, 2003 
notes a diagnosis under Axis I of alcohol dependence and 
provisional PTSD.  

A discharge summary from the MDH inpatient treatment dated on 
October 28, 2003 notes a diagnosis under Axis I of substance 
induced mood disorder, depression not otherwise specified, 
alcohol dependence and currently intoxication.  The report 
noted that at admission, the veteran was feeling increasingly 
depressed and hopeless, had difficulty sleeping with 
nightmares, poor appetite and had decreased energy and 
concentration with mild adhedonia.  It was noted that during 
the inpatient treatment his mood stabilized, he slept well, 
and desired to have regular meals.  He was interactive, 
pleasant, participated in groups/activities and was generally 
compliant with treatment plans.  

At the October 2005 Video Conference hearing, the veteran 
testified that he was sexually assaulted in service by 
Sergeant V.R.  He stated that while he could not remember the 
first name, he conducted a search for individuals with the 
last name V.R. and had narrowed his search down to one 
individual.  He stated that although he could not be sure 
that this was the person who sexually assaulted him in 
service, he was almost sure.  He further stated that he did 
not report the assault while in service but did tell his 
father upon his discharge.  He explained that his father told 
him not to say anything.  However, his father did confide in 
the veteran's mother and told her.  The veteran's father 
passed away in 1998.

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding of service 
connection for PTSD.  

The veteran had a brief period of active service and was 
separated from service due to a void enlistment.  The records 
tend to establish that the precipitating cause of discharge 
was a pre-service history of asthma.  The veteran has 
appealed the denial of service connection for PTSD, reporting 
that he was sexually assaulted by a Sergeant during service.  
However, there is no direct or indirect contemporaneous 
evidence of such assault.  The veteran has reported that he 
did not report the attack (except to his father who is 
deceased).  During service or shortly thereafter, he did not 
seek counseling or other form of treatment or examination.  
There were no unexplained changes in performance and he did 
not request a change in MOS or duty assignment.  He has 
denied in-service episodes of depression, panic attack or 
anxiety.  He has denied alcohol or substance abuse during 
service, but notes a long history of abuse after service.

The Board has considered the statement from the veteran's 
mother.  Her report of what she was told by her husband is 
too removed from the event to be reliable evidence of an 
actual in-service event.  She did report that he came home 
changed and started to use alcohol; however, her reports are 
vague as to when these events occurred.  In essence, the 
Board finds that the claim of an in-service assault is not 
corroborated. 

The veteran has provided a history of having experienced a 
stressful event in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnosis of PTSD in this 
case was predicated on the veteran's history of a stressor 
which has not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).





ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


